Citation Nr: 0934737	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
calcaneal spur, claimed as a left ankle disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a calcaneal spur, 
claimed as a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1973 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board.  However, 
the Veteran subsequently cancelled the hearing in a statement 
from May 2008. 

The issue of entitlement to service connection for a low back 
disability is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for a right 
ankle disability and entitlement to service connection for a 
calcaneal spur, claimed as a left ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  A July 2006 Board decision denied the claim of 
entitlement to service connection for a right ankle 
disability on the basis that there was no competent medical 
evidence showing the veteran had a right ankle disorder that 
was related to service.  The Veteran did not file an appeal 
to that decision and it is final.  

2.  Evidence pertaining to the Veteran's right ankle 
disability received since the July 2006 Board decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  A July 2006 Board decision denied the claim of 
entitlement to service connection for a calcaneal spur, 
claimed as a left ankle disability, on the basis that there 
was no competent medical evidence the calcaneal spur was 
related to service.  The Veteran did not file an appeal to 
that decision and it is final.  

4.  Evidence pertaining to the Veteran's calcaneal spur 
received since the July 2006 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's July 2006 decision that denied the claim of 
service connection for a right ankle disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the July 2006 Board decision is 
new and material, and the Veteran's claim for service 
connection for a right ankle disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

3.  The Board's July 2006 decision that denied the claim of 
service connection for a calcaneal spur is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the July 2006 Board decision is 
new and material, and the Veteran's claim for service 
connection for a calcaneal spur is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting the benefits sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Right Ankle 
Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a July 2006 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a right ankle 
disability.  The initial denial of service connection for a 
right ankle disability had been denied by the RO in an April 
2003 rating decision.  At the time of the July 2006 Board 
denial, it was determined that connection for a right ankle 
disability was not warranted because the evidence did not 
establish a current diagnosis of a right ankle disability.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

In this instance, since the Board's July 2006 decision denied 
the claim on the basis that the evidence did not establish a 
current diagnosis of a right ankle disability, the Board 
finds that new and material evidence would consist of 
evidence of a diagnosis of a current right ankle disability.

Additional evidence received since the July 2006 Board 
decision consists of VA outpatient and private treatment 
records documenting the post-service treatment and evaluation 
of the Veteran's right ankle disability.  Specifically, the 
Veteran has been diagnosed with bimaleolar fracture with 
orthopedic plates and screws and minimum narrowing of the 
tibiotalar joint that can be attributed to degenerative joint 
disease.  

Additionally, the Veteran asserts that he suffered from right 
ankle pain during service and continued to suffer from pain 
following service.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for a right ankle disability.  38 
C.F.R. § 3.156(a).  The Board determines that the claim of 
service connection is reopened.

The Board has reopened the claim of service connection for a 
right ankle disability, and is remanding the claim, as will 
be discussed subsequently.  The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the Veteran that may exist in 
this case are not prejudicial to the Veteran at this time.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Calcaneal Spur, 
Claimed as a Left Ankle Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a July 2006 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a left ankle 
disability.  The initial denial of service connection for a 
calcaneal spur, claimed as a left ankle disability, had been 
denied by the RO in an April 2003 rating decision.  At the 
time of the July 2006 Board denial, it was determined that 
service connection for a calcaneal spur was not warranted 
because the evidence did not establish that the calcaneal 
spur was related to service.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

In this instance, since the Board's July 2006 decision denied 
the claim on the basis that the evidence did not establish 
that a calcaneal spur was related to service; the Board finds 
that new and material evidence would consist of evidence 
establishing a relationship between the Veteran's current 
left ankle disability and service.

Additional evidence received since the July 2006 Board 
decision consists of VA outpatient and private treatment 
records documenting the post-service treatment and evaluation 
of the Veteran's left ankle disability.  Specifically, a 
private doctor stated in October 2007 that the Veteran 
continues to complain of reoccurring severe pains in his 
ankles, as sequellae from the initial damage caused in active 
service.  

Additionally, the Veteran asserts that he suffered from left 
ankle pain during service and continued to suffer from pain 
following service.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for a left ankle disability.  38 
C.F.R. § 3.156(a).  The Board determines that the claim of 
service connection is reopened.

The Board has reopened the claim of service connection for a 
left ankle disability, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ankle 
disability; to this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a calcaneal 
spur, claimed as a left ankle disability; to this extent, the 
appeal is granted.


REMAND

The claims of service connection for a right ankle disability 
and a calcaneal spur, claimed as a left ankle disability have 
been reopened.  In light of the evidence presented, 
additional clinical information is necessary.  VA has a duty 
to assist a claimant in obtaining evidence; such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A letter submitted by Dr. Mangual indicates that the Veteran 
has been receiving treatment from January 1995 to present.  
These medical treatment records are not included in the 
claims folder and should be obtained.

Additionally, a remand is required in order to afford the 
Veteran a VA examination and to obtain nexus opinions.  

Service treatment records indicate the Veteran injured both 
ankles multiple times during service.  Private treatment 
records indicate that based on an x-ray of the right ankle, 
the Veteran is currently diagnosed with right bimaleolar 
fracture with orthopedic plates and screws, and minimum 
narrowing of the right tibiotalar joint that can be 
attributed to degenerative joint disease.  VA outpatient 
records demonstrate that an x-ray from April 2003 showed no 
evidence of callous formation or deformity of the left ankle 
but soft tissue swelling was noted, as well as a degenerative 
calcaneal spur.  Additionally, the Veteran asserts he has 
continued to suffer from ankle pain following discharge from 
service.  Given the VA's duty to obtain a VA examination 
where the evidence indicates that the claimed disability may 
be associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims folder treatment records from 
Dr. Mangual, and all updated treatment 
records.

2.  Afford the Veteran a VA examination 
for a right ankle disability and a left 
ankle disability.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing:

whether it is at least as 
likely as not (i.e., 
probability of 50 percent), 
that any current right ankle 
disability had its onset 
during service, is in any 
other way causally related to 
his active service, or is 
proximately due to or a result 
of a left ankle or calcaneal 
spur disability; and

whether it is at least as 
likely as not (i.e., 
probability of 50 percent), 
that any current left ankle 
disability or calcaneal spur 
had its onset during service, 
is in any other way causally 
related to his active service, 
or is proximately due to or a 
result of a right ankle 
disability.

The examiner is also asked to give an 
opinion on Dr. Mangual's statement that 
the Veteran's current ankle symptoms 
are apparent sequellae from initial 
damages caused during active service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


